Citation Nr: 1720613	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-35 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a service connection for a psychiatric disorder, to include major depressive disorder (MDD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1974 and from June 1974 to March 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and a rating decision dated in April 2008 by the VA RO in Columbia, South Carolina.

The Veteran presented testimony at a Board hearing in November 2010.  A transcript of the hearing is associated with the Veteran's claims folder.  The Board notes that the Veterans Law Judge that conducted the November 2010 hearing is no longer with the Board.  The Veteran was informed that he was entitled to a new hearing, but in February 2016, he declined.

In March 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) as to whether the Veteran's psychiatric disability had its onset during, or is otherwise related to, service.  The requested opinion was received in January 2017.  In February 2017, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  No additional evidence or argument has been received.  Accordingly, the Board will proceed with the consideration of the Veteran's case.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record shows that MDD is related to service.


CONCLUSION OF LAW

The criteria for service connection for MDD have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his acquired psychiatric disability was caused by service. See Hearing Transcript at 2. The Board agrees.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

First, the Veteran has a current diagnosis of MDD, provided by the January 2017 examiner.  Secondly, the Board finds the Veteran's MDD had its onset in service, as the January 2017 examiner reports that one of the Veteran's earliest manifestations of MDD was an episode in service where the Veteran was hospitalized for ingesting 30 pills of Sudafed, which is presumed to be a suicide attempt.  See January 2017 VHA Opinion at 6; see also October 1974 Service Treatment Record at 27.  The presumption of soundness relates to the second requirement of service connection, the showing of in-service incurrence or aggravation of a disease or injury.  See Holton v. Shinseki, 557 F.3d 1362, (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F.3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.

MDD, nor any other psychiatric disorder, was noted on the Veteran's February 1973 entrance examination.  As such, the Veteran is presumed to have been sound at the time of entry into service with respect to psychiatric disability.

Therefore, to find that the presumption of soundness is rebutted and that the Veteran's MDD preexisted service, it must find (1) that clear and unmistakable evidence shows that MDD preexisted service; and (2) that clear and unmistakable evidence shows that his MDD was not aggravated by service.  Horn, 25 Vet. App. at 234.

While the January 2017 examiner opined that the Veteran's MDD had its onset in early childhood, he did not provide, nor does the record contain, clear and unmistakable evidence that the Veteran's MDD was not aggravated by service.  See January 2017 VHA Opinion at 12.  Thus, the presumption of soundness has not been rebutted and the second element of service connection is met. 

In regards to the element of nexus, the Board finds this element satisfied, as the January 2017 examiner's competent and credible opinion indicates that the Veteran has a current diagnosis of MDD, and that it manifested in service in October 1974 in a presumed suicide attempt.  See January 2017 VHA Opinion at 12; see also October 1974 Service Treatment record at 27.  No medical opinion to the contrary is of record.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's MDD is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for MDD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

While the Board acknowledges that the Veteran has other psychiatric diagnoses, it finds that such diagnoses are encompassed in his claim for entitlement to service connection for a psychiatric disability.  In Velez, the Court held that "treating each [psychiatric]diagnosis as a separate claim 'would force a veteran to continually file new claims as medical evidence is developed during his initial claim.'" Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Accordingly, the instant decision represents a total grant of benefits as to the issue on appeal. 

In addition, the Board notes that VA treatment records include notations regarding a personality disorder.  However, a personality disorder is not a disability for VA compensation purposes.  Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include MDD, is granted. 


REMAND

Regarding the Veteran's claim for service connection for bilateral hearing loss, the Board finds that remand is necessary to obtain a new medical opinion, as the medical opinions provided in the most recent July 2014 VA examination are inadequate.  The examiner provided a negative nexus opinion in regards to the Veteran's right ear hearing loss; her rationale was that the Veteran had a preexisting injury.  However, as the Veteran's entrance examination demonstrated no hearing loss disability for VA purposes, the Veteran must be considered of sound condition at entrance.  See McKinney v. McDonald, 28 Vet. App. 15, (2016).  The examiner provided a negative nexus for the left ear as well.  Her sole rationale was that hearing loss thresholds in the left ear did not shift more than 10 dB, without explaining why such a shift is not significant.  The examiner also did not address the impact the Veteran's military occupational specialty (MOS) of mechanic, or his exposure to gunfire on the firing range, could have had on his hearing in his left ear.  Thus, another VA examination is necessary to adjudicate this appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. Afford the Veteran an appropriate VA examination The provider is asked to review all of the evidence and answer the following inquiries:

(a) Is it at least as likely as not that the Veteran's right ear hearing loss is related to service?

In addressing the question, the examiner is asked to presume the Veteran's right ear hearing was sound at the entrance of service.  The examiner must discuss the impact of in-service noise exposure.

(b) Is it at least as likely as not that the Veteran's left ear hearing loss, which was noted on the Veteran's entrance examination, was aggravated by service. 

In answering this question, the examiner is asked to explain the significance of any threshold shift in the Veteran's left ear hearing thresholds between entrance and separation.  The examiner is also asked to address the Veteran's exposure to acoustic trauma in service, which includes being on the firing range and working as a mechanic. 

The examiner must discuss the impact of in-service noise exposure.

Rationale must be provided for all opinions provided.  Citation to appropriate medical treatise literature is encouraged, but not required.

3. Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


